Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                    December 22, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Gary DeWayne Blagg
              v. Texas
              No. 15-7488
              (Your No. WR-25,332-08; WR-25,332-09; WR-25,332-10)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on
December 17, 2015 and placed on the docket December 22, 2015 as No. 15-7488.




                                          Sincerely,

                                          Scott S^ Harris, Clerk

                                          by( t __
                                                C. Travers
                                            (se Analyst


                                                               RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS

                                                               OEC 28 2015


                                                          Abel Acosta, Clark